Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No 10,491746. Although the claims at issue are not identical, they are not patentably distinct from each other because {method of operating a captioned telephone call in which an assisted user is connected by a captioned telephone device that is connected both by a first line to a remote user and a second line to a relay providing captioning for a conversation, the method comprising the steps of: the captioned telephone device automatically establishing a communication link to the relay on the second line to initiate captioning service set up; subsequent to the assisted user answering the incoming call, the captioned telephone device passing spoken words received on the first line to the second line; and receiving text captions of the spoken words back from the relay at the captioned telephone device on the second line “reads on transmitting the HU's voice signal that is independent of the AU's voice signal to the relay; receiving captions at the captioned device from the relay corresponding to the HU's voice signal”, wherein words received on the first line .
Therefore, it would have been obvious to one with ordinary skill in the art to modify and rewording the claim language and obtain the patent.
Allowable Subject Matter
Claims 1-24 will be allowed if overcome the DP rejection.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited arts alone or in reasonable combination teach {obtaining a combined voice signal from the first line at the captioned device, the combined voice signal including the AU's voice signal and an HU's voice signal generated at the HU's communication device; cancelling the AU's voice signal from the combined voice signal to generate the HU's voice signal independent of the AU's voice signal; broadcasting the HU's voice signal via the speaker; transmitting the HU's voice signal that is independent of the AU's voice signal to the relay; receiving captions at the captioned device from the relay corresponding to the HU's voice signal; and presenting the captions as text on the display screen} as claimed in claim 1 or { cancelling the AU's voice signal from the combined voice signal at the captioned device to claimed in claim 13 or {during a voice communication session in which an AU's voice signal is transmitted on a first line from the captioned device to the HU's device and an HU's voice signal is transmitted on the first line from the HU's device to the captioned device, receiving the HU's voice signal independent of an assisted user's voice signal from the captioned device; transcribing the HU's voice signal at the relay to generate captions corresponding to the HU's voice signal; and transmitting the captions to the captioned device for display on the display screen} as claimed in claim 19 or {the combined voice signal including the AU's voice signal and an HU's voice signal generated at the HU's communication device; modifying the combined voice signal at the captioned device to generate a modified voice signal where the HU's voice signal persists and the AU's voice signal is altered; broadcasting the HU's voice signal via the speaker; transmitting the modified voice signal to the relay; receiving captions at the captioned device from the relay corresponding to the HU's voice signal; and presenting the captions as text on the display screen} as claimed in claim 21 or {during a voice communication session between the AU's captioned device and the HU's device in which an AU's original voice signal is transmitted from the captioned device to the HU's as claimed in claim 23.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652